DELAWARE GROUP® FOUNDATION FUNDS Delaware Foundation® Growth Allocation Fund Delaware Foundation Moderate Allocation Fund Delaware Foundation Conservative Allocation Fund (each a “Fund” and collectively, the “Funds”) Supplement to the Funds’ Class A, Class B, Class C, Class R, and Institutional Class Summary Prospectus dated January 28, 2014 The following information is added to each of the Funds’ summary prospectus sections entitled “Who manages the Fund? – Investment manager”: Sub-advisor Jackson Square Partners, LLC (JSP) (Large-cap growth investment sleeve) Portfolio managers Title with JSP Start date on the Fund Jeffrey S. Van Harte, CFA Chairman, Chief Investment Officer May 2014 Christopher J. Bonavico, CFA Portfolio Manager, Equity Analyst May 2014 Christopher M. Ericksen, CFA Portfolio Manager, Equity Analyst May 2014 Daniel J. Prislin, CFA Portfolio Manager, Equity Analyst May 2014 Investments in the Funds are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the “Macquarie Group”), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Funds, the repayment of capital from the Funds, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated May 20, 2014.
